DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 70-71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim as a whole includes signal-based computer readable mediums which do not fall within the four statutory categories of invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10909429. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are .
Claim 52 of instant application
Claim 1 of U.S. PATENT NO. 10909429
A computing device implemented method comprising: receiving data representing an image, the image being represented in the data by a collection of visual elements; and determining whether to select the image for presentation by one or more entities using a machine learning system, the machine learning system being trained using at least one of data representing a plurality of training images and data representing one or more attributes regarding image presentation by the one or more entities, wherein the at least one of the plurality of training images is selectable for inclusion or exclusion by the one or more entities to present the selected image for training the machine learning system.
A computing device implemented method comprising: receiving data representing an image, the image being represented in the data by a collection of visual elements; and determining whether to select the image for presentation by one or more entities using a machine learning system, the machine learning system being trained using at least one of data representing a plurality of training images and data representing one or more attributes regarding image presentation by the one or more entities, wherein the one or more attributes regarding image presentation by the one or more entities is selectable for content inclusion or exclusion by the one or more entities to present the selected image for training the machine learning system.



Claim 68 of instant application
Claim 18 of U.S. PATENT NO. 10909429
A system comprising: -3-U.S. Serial No. 17/122,832Attorney Docket No. 51781-704.301 Preliminary Amendment a computing device comprising: a memory configured to store instructions; and a processor to execute the instructions to perform operations comprising: receiving data representing an image, the image being represented in the data by a collection of visual elements; and determining whether to select the image for presentation by one or more entities using a machine learning system, the machine learning system being trained using at least one of data representing a plurality of training images and data representing one or more attributes regarding image presentation by the one or more entities, wherein the at least one of the plurality of training images is selectable for inclusion or exclusion by the one or more entities to present the selected image for training the machine learning system.
A system comprising: a computing device comprising: a memory configured to store instructions; and a processor to execute the instructions to perform operations comprising: receiving data representing an image, the image being represented in the data by a collection of visual elements; and determining whether to select the image for presentation by one or more entities using a machine learning system, the machine learning system being trained using at least one of data representing a plurality of training images and data representing one or more attributes regarding image presentation by the one or more entities, wherein the one or more attributes regarding image presentation by the one or more entities is selectable for content inclusion or exclusion by the one or more entities to present the selected image for training the machine learning system.



Claim 70 of instant application
Claim 35 of U.S. PATENT NO. 10909429
One or more computer readable media storing instructions that are executable by a processing device, and upon such execution cause the processing device to perform operations comprising: receiving data representing an image, the image being represented in the data by a collection of visual elements; and determining whether to select the image for presentation by one or more entities using a machine learning system, the machine learning system being trained using at least one of data representing a plurality of training images and data representing one or more attributes regarding image presentation by the one or more entities, wherein the at least one of the plurality of training images is selectable for inclusion or exclusion by the one or more entities to present the selected image for training the machine learning system.
One or more non-transitory computer readable media storing instructions that are executable by a processing device, and upon such execution cause the processing device to perform operations comprising: receiving data representing an image, the image being represented in the data by a collection of visual elements; and determining whether to select the image for presentation by one or more entities using a machine learning system, the machine learning system being trained using at least one of data representing a plurality of training images and data representing one or more attributes regarding image presentation by the one or more entities, wherein the one or more attributes regarding image presentation by the one or more entities is selectable for content inclusion or exclusion by the one or more entities to present the selected image for training the machine learning system. 



	Claims 53-67, 69 and 71 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664